          Case 3:20-cv-02731-VC Document 501 Filed 08/06/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER RE RELEASED CLASS
                                                     MEMBERS
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       Going forward, all class members released by order of this Court are required to notify
class counsel if they test positive for Covid-19 at any time after their release. This requirement
applies retroactively to all class members previously released. The Court will issue a revised
version of the standard conditions of release reflecting this requirement.
       Class counsel are ordered to inform all previously released detainees of this new
requirement within 14 days of this order. Class counsel are also ordered to notify ICE upon
learning that any class member either (1) tested positive for Covid-19 or (2) has been taken into
criminal custody.
       IT IS SO ORDERED.

Dated: August 6, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
